ELECTRODES FOR INCREASED WETTABILITY

Primary Examiner: Gary Harris 		Art Unit: 1727       March 10, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 09/24/2019.  These drawings are acceptable.

Election/Restrictions
3.	Claims 1-8 & 17-20 ar3e withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.  The election restriction is made FINAL.  
 	Claims 9-16 are examined as follows:

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE et al. US 2011/0281152 (hereinafter “He”).
 	As to Claim 9, “He” discloses a battery (see abstract and title) comprising: an enclosure (108, [0029]).
An electrode stack comprising a separator (106) positioned between an anode (104) and a cathode (102) (see figure 3).
Wherein: the anode comprises: an anode (negative) current collector (114) [0021], and an anode (negative) active material disposed on the anode current collector [0027].
Wherein the anode defines one or more first apertures (134) through the anode (see figure 3).
 	The cathode (positive electrode) comprises: a cathode current collector (112), and a cathode (positive) active material disposed on the cathode current collector [0027].
Wherein the cathode defines one or more second apertures (132) through the cathode (see figure 3); and Page 3 of 7Appl. No. 16/580,547Attorney Docket No.: 090911-1139929Response to Office Action of December 27, 2021an electrolyte (positive active material) [0027].  
 	As to Claim 10, “He” discloses the battery of claim 9, wherein each first aperture of the one or more first apertures is axially aligned with a second aperture of the one or more second apertures (see figures 2 & 3, [0023]).  
 	As to Claim 11
 	As to Claim 12, “He” discloses the battery of claim 11, wherein each first aperture of the one or more first apertures extends radially inward of an associated second aperture of the one or more second apertures towards a centerline through each associated pair of apertures (see figure 4, center-line is dashed line through 132 & 134).  
 	As to Claim 13, “He” discloses the battery of claim 9, wherein the separator (106) forms a continuous physical barrier between each the anode (124) and the cathode (122) (see figure 3).
 	As to Claim 14, “He” discloses the battery of claim 9, wherein the anode (124) and the cathode (122) are each characterized by a longitudinal body section and a lateral body section extending from and normal to the longitudinal body section (see figure 3).
Wherein an intersection of the longitudinal body section and the lateral body section defines an interior corner (see figures 1-4).  
 	As to Claim 15, “He” discloses the battery of claim 14, wherein the enclosure comprises a pouch (encapsulation shell 108) extending about the electrode stack (see figure 1).  
 	As to Claim 16, “He” discloses the battery of claim 15, wherein the pouch comprises a seal (108) extending about a plurality of sides of the battery including at the interior corner (the encapsulating shell would form a seal as claimed) [0020, 0029 & 0042].




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727